PER CURIAM.
The plaintiff in error was defendant in the court; below. The suit was brought to recover duties alleged to have been illegally exacted by the defendant, as collector of the port of New York, upon certain importations made by the plaintiff in October and December, 1883. The importations were the ordinary movable screens, such as are used on the floors of dwelling houses or other places to intercept heat, light, or currents of air, or to conceal objects or portions of the room. They were composed of paper, wood,, and metal. They were about 4-| feet high. Some had three and some four folds. The value of the metal in the screens was from 15 to 16 per cent, of the whole value thereof; the value of the wood, from 20 to 22 per cent.; and the value of the paper, from 62 to 65 per cent.; and at and prior to March 3,1883, such screens were known in trade and commerce in this country as “paper screens.” The collector classified this merchandise for duty under that part of Schedule K (“Wools and Woolens”) of the tariff act of 1883 which reads as follows;
“Carpets and carpeting of wool, flax, or cotton, or portions of either or other material, not otherwise herein specified, 40 per centum ad valorem; and mats, rugs, screens, covers, hassocks, bedsides and other portions of carpets or carpeting shall be subjected to the rate of duty herein imposed on carpets or carpetings of like character or description, and the duty on all Ollier mats not exclusively of vegetable material, screens, hassocks and rugs shall be 40 per centum ad valorem.”
The plaintiff duly protested against this classification, claiming in its protest that the screens w.ere dutiable under that part of *396'■Schedule M of the samé act at the rate of 15 per centum ad valorem, ’as “mañufáctures of paper, or of which paper' is a component ma- , t'erjal', not specially enumerated or provided for.” We .conclude ■that .the- screens referred to in the paragraph of the wool section, ' as' well those “not exclusively of vegetable material,” as all others, are articles ejusdem generis with the other articles named in the . group. Consequently, we are of the opinion that the importations ■in question should have been classified as manufactures of paper, and that the ruling of the circuit court, directing a verdict for the plaintiff upon that ground, was right.
The judgment is affirmed.